251 P.3d 868 (2011)
2011 UT App 120
Cyndi FRENCH, Petitioner,
v.
LABOR COMMISSION; Federal Deposit Insurance Corp., as receiver for Advanta Bank Corp.; and Pacific Employers Insurance Company, Respondents.
No. 20100456-CA.
Court of Appeals of Utah.
April 14, 2011.
*869 Cyndi French, Salt Lake City, Petitioner Pro Se.
Eric K. Jenkins, Salt Lake City, for Respondents FDIC and Pacific Employers Insurance Company.
Before Judges DAVIS, McHUGH, and VOROS.

DECISION
PER CURIAM.
¶ 1 Cyndi French petitions for review of the final order of the Labor Commission (the Commission) affirming the denial of additional workers' compensation benefits. French argues that her continuing symptoms of overuse syndrome are caused by her employment with Advanta Bank Corp., which ended in 2009 when she was laid off in a large scale reduction in force.
¶ 2 On review, French asserts that two independent physical examinations performed during the course of proceedings were insufficient because neither used X-rays or MRIs to evaluate alleged physical damage. The general rule is that objections not raised in the agency proceeding are "considered waived and will not be considered by a court on review." Esquivel v. Labor Comm'n., 2000 UT 66, ¶ 34, 7 P.3d 777. French raises these objections for the first time on review by this court. Because she did not raise them in the agency proceedings, these issues are not properly before this court and will not be considered. See id.[1]
¶ 3 French also asserts there was evidence in the record contradicting the Commission's findings. This court will reverse an administrative agency's findings of fact "only if the findings are not supported by substantial evidence." Drake v. Industrial Comm'n, 939 P.2d 177, 181 (Utah 1997). After review of the record, it is clear that there is substantial evidence to support the Commission's findings. The medical panel report was thorough, well-reasoned, and clear regarding its basis and conclusions. The medical panel concluded that French's symptoms were not caused by her employment. The report provides substantial evidence to support the Commission's findings.
¶ 4 Affirmed.
NOTES
[1]  In her objections and appeals in the agency proceedings, French expressed her general disagreement with the conclusions of the medical examinations. She did not, however, assert that the examinations were not properly performed. To preserve an issue for review, the issue must be specifically raised in the proceedings. See 438 Main St. v. Easy Heat, Inc., 2004 UT 72, ¶ 51, 99 P.3d 801.